Citation Nr: 1104843	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  08-21 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for fibromyalgia, to include as 
secondary to service-connected orthopedic disabilities. 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1971 to June 1975. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in September 2007 and 
February 2008 of the RO in Lincoln, Nebraska, which denied 
service connection for fibromyalgia.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

The Veteran claims entitlement to service connection for 
fibromyalgia, which the Veteran argues was caused or aggravated 
by his service-connected orthopedic disabilities and/or directly 
by a fall from a telephone pole in service.  For the following 
reasons, the Board finds that this claim must be remanded for 
further development before it can be properly adjudicated.

Under the Veterans Claims Assistance Act of 2000, VA has a duty 
to assist claimants in developing a claim for VA benefits.  The 
duty to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2010); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  

A January 2008 VA opinion authored by a physician's assistant is 
of record stating that the Veteran's fibromyalgia was not likely 
caused or aggravated by his disabilities of the cervical and 
thoracic spine.  The examiner explained that although the 
etiology of fibromyalgia has not been definitely determined, 
factors currently understood to cause or contribute to 
fibromyalgia do not include degenerative changes of the spine.  
The Board has no reason to doubt the adequacy of this opinion on 
its face as it is supported by a complete rationale grounded in 
medical principles and consistent with the facts of the Veteran's 
case.  Moreover, although the examiner did not examine the 
Veteran, the examiner stated that an examination was not needed 
in order to render an opinion on this claim.  Given the fact that 
the examiner reviewed the claims file, including the Veteran's 
service treatment records and VA treatment records, and based her 
opinion on the fact that the Veteran's orthopedic disabilities 
could not give rise to fibromyalgia according to current medical 
knowledge, the Board finds that there is no indication that an 
examination of the Veteran would have affected the opinion in any 
way.  Furthermore, the examiner stated that she found she was 
unable to examine the Veteran due to what she characterized as 
"confrontational" behavior by the Veteran.  If this was in fact 
the case-the Board will not decide here-the Board notes that 
while VA has a duty to assist the Veteran in developing evidence 
pertinent to his claim, the Veteran also has a duty to assist and 
cooperate with VA in developing this evidence.  38 C.F.R. § 
3.159(c).  The duty to assist is not a one-way street.  See Wood 
v. Derwinski, 1 Vet. App. 190 (1991).  Thus, in remanding this 
claim, the Board has not made a finding that this medical opinion 
is inadequate.  

Nevertheless, the Board recognizes that fibromyalgia seems to be 
a complex disability and that it is often rheumatologists who 
have specialized understanding of its nature and etiology.  See 
December 1998 VA treatment record.  Thus, the Board finds that an 
opinion by a rheumatologist or a doctor with similar expertise 
which takes into account the specific facts of the Veteran's 
medical history is warranted to determine whether it is at least 
as likely as not that a fall from a pole in service and/or the 
Veteran's service-connected orthopedic problems caused or 
aggravated his fibromyalgia.  

The examiner should review the claims file in detail, examine the 
Veteran, and consider the following history.  The Veteran's 
service treatment records reflect that in November 1971 he fell 
twenty-four feet from a telephone pole and landed on his left 
knee.  In February 1972, the Veteran was diagnosed with a torn 
left medial meniscus which was attributed to the fall.  In 
October 1973, the Veteran reported a sore throat and aching 
throughout body.  In July 1974, the Veteran reported a sore 
throat as well as headache and neck pain.  In February 1975, the 
Veteran injured his right knee.  In April 1975, the Veteran 
reported a two-day history of left shoulder pain.  The Veteran's 
May 1975 separation examination is negative for any clinically 
noted abnormalities.  

After service, an April 1983 VA treatment record reflects that 
the Veteran reported body aches associated with "influenza-
like" symptoms.  VA treatment records dated from April 1994 to 
August 1994 reflect complaints of pain in the Veteran's hands, 
triceps, buttocks, right arm, left hip and left thigh.  He was 
generally diagnosed with a muscle strain of the right upper arm, 
a lumbar strain, and tendonitis of the right axilla.  An August 
1994 VA treatment record reflects that the Veteran reported a 
two-month history of pain in the axilla and down into the 
posterior aspect of the right arm.  He was unable to relate the 
onset of the pain to any injury.  However, he did state that just 
prior to the onset he had helped lift a boat overhead.  A 
December 1994 VA treatment record reflects that the Veteran 
reported pain in his mid-back to neck and numbness of both arms 
which started after pushing a snow blower.  Another December 1994 
VA treatment record reflects that the Veteran injured his upper 
back approximately two weeks earlier.  An April 1998 VA 
examination report reflects that the Veteran reported back pain 
which had been present since the Veteran injured his back about 
five years earlier while using a snow blower.  The Veteran 
described the pain as being located in his upper thoracic and 
lower cervical spine.  A June 1997 VA treatment record reflects 
that the Veteran reported injuring his right chest muscles doing 
"table pushups" a few days earlier.  An October 1997 VA 
treatment record reflects that the Veteran reported feeling 
"achy all over" including in his back, knees, and hips.  He 
also reported headaches.  An October 1998 VA treatment record 
reflects that the Veteran was in a motor vehicle accident and 
reported pain in his middle to upper back between the shoulder 
blades, as well as neck and mid-sternal chest pain.  A December 
1998 VA treatment record reflects that the Veteran reported 
having multiple musculoskeletal complaints and was wondering 
whether he had fibromyalgia.  It was noted that the Veteran had a 
"strong family history" of fibromyalgia as both his mother and 
sister had this syndrome. A January 1999 VA treatment record 
reflects that the Veteran reported diffuse muscle aches and pains 
which had been present off and on for five or six years.  The 
Veteran was diagnosed with fibromyalgia by a rheumatologist.  A 
May 2005 VA treatment record reflects that the Veteran reported 
diffuse aches and pains involving the upper and lower extremities 
associated with a poor sleeping pattern.  It was noted that the 
Veteran was tender to palpation on multiple trigger points, 
especially at the mid trapezius as well as the knees.  The 
Veteran was diagnosed with fibromyalgia.  

A July 2007 VA examination report reflects diagnoses of bilateral 
plantar fasciitis, left shoulder impingement syndrome, 
chondromalacia patella of the bilateral knees, degenerative 
changes of the cervical, lumbar, and thoracic spine, and 
degenerative changes of the bilateral hips.  Service connection 
has been established for all of these disabilities.  

After reviewing the claims file and interviewing and examining 
the Veteran, the examiner should render an opinion as to the 
likelihood that the Veteran's fibromyalgia is directly related to 
the fall from a telephone pole in service in November 1971 
(discussed above) or caused or aggravated by his service-
connected orthopedic disabilities.  

The RO should also take this opportunity to obtain the Veteran's 
VA treatment records from the Nebraska VA Healthcare System from 
May 2008 to the present and associate them with the file. 

Accordingly, the case is REMANDED for the following actions:

1. The Veteran's VA treatment records from 
the Nebraska VA Healthcare System from May 
2008 to the present should be obtained and 
associated with the claims file.

2. The Veteran should be scheduled for a VA 
examination by a rheumatologist or a doctor 
with similar expertise to assess the nature 
and etiology of the Veteran's fibromyalgia.  
The entire claims file and a copy of this 
REMAND must be made available to the examiner 
prior to the examination.  The examiner must 
note in the examination report that the 
evidence in the claims file has been 
reviewed.  

After reviewing the file and examining the 
Veteran, the examiner should render an 
opinion as to whether it is at least as 
likely as not (i.e., to at least a 50:50 
degree of probability) that fibromyalgia is 
caused or aggravated by active military 
service, to include the November 1971 fall 
from a telephone pole, or whether such a 
relationship is unlikely (i.e., less than a 
50:50 degree of probability).  

If the examiner finds that fibromyalgia is 
not caused or aggravated directly by the 
Veteran's active military service, the 
examiner should render an opinion as to 
whether the Veteran's fibromyalgia is at 
least as likely as not caused or aggravated 
by his service-connected orthopedic 
disabilities- to include bilateral plantar 
fasciitis, left shoulder impingement 
syndrome, chondromalacia patella of the 
bilateral knees, degenerative changes of the 
cervical, lumbar, and thoracic spine, and 
degenerative changes of the bilateral hips-
or whether such a relationship is unlikely. 

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

The examiner should provide a complete 
rationale for any opinion provided.  In this 
regard, it would be helpful if the examiner 
made explicit both the medical principles 
relied on and the specific facts of the 
Veteran's case supporting the examiner's 
conclusion. 

If the examiner is not able to provide an 
opinion without resorting to speculation, the 
examiner must state the reasons why such an 
opinion cannot be rendered.  The examiner 
should be as specific as possible. 

3.  After the above development is completed, 
and any other development that may be 
warranted based on any additional information 
or evidence received, the AOJ should 
readjudicate the claim on the merits.  If the 
benefits sought are not granted, the Veteran 
and his representative should be furnished a 
supplemental statement of the case (SSOC) and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



